Citation Nr: 1445698	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) service in the Texas Army National Guard from March 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In a December 2013 decision, the Board expanded the issue on appeal to encompass all acquired psychiatric disabilities and remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The case has since returned to the Board for appellate review.  As will be discussed below, the Board finds that there was compliance with all remand directives, and the Board may proceed with adjudication

The record shows that the RO received additional evidence in February 2014 in the form of private medical records.  See electronic folder in Virtual VA.  It appears that the AOJ may not have considered this evidence in adjudicating the appellant's claim before issuing the supplemental statement of the case in March 2014.  However, this additional evidence pertains to the ongoing treatment for the appellant's current disorder.  There is no dispute that he has a current diagnosis.  Rather, the crux of this case is the etiology of the disorder.  Thus, the additional evidence does affect or alter the adjudication of the issue, which turns on the question of whether the appellant's current disorder is related to his period of ACDUTRA.  Accordingly, the Board will proceed with a decision on the appeal.

The Board also notes that the appellant filed a notice of disagreement (NOD) with the denial of service connection for heart problems and skin glows from radiation and chemical exposure.  See March 2010 NOD.  A statement of the case (SOC) was issued in December 2011; however, he did not submit a substantive appeal with respect to these issues.  See 38 C.F.R. § 20.202 (2013).  Accordingly, the issues of entitlement to service connection for heart problems and skin glows from radiation and chemical exposure are not currently in appellate status.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence is against finding that any current psychiatric disorder manifested during or is otherwise related to the appellant's period of ACDUTRA.


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia, was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5103, 5103A, 5017 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fd. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (concluding that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements were met in this case by a September 2009 letter.  This letter notified the appellant of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in February 2010.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, VA obtained the appellant's service treatment records, military personnel records, and all identified and available post-service treatment records.  The appellant's contention that his current psychiatric disorder resulted from his exposure to chemicals and radiation obliged VA to request any available records that concerned potential exposure to radiation.  38 C.F.R. § 3.311(a)(2)(iii).  VA fulfilled this obligation with an October 2009 Personnel Information Exchange System (PIES) request to National Personnel Records Center (NPRC) for service records to confirm his radiation risk.  An October 2009 response from the NPRC shows that all available records were mailed to the RO.  In February 2010, the Texas Army National Guard responded to the RO's request for medical records and indicated that it did not have any such records in its possession.  The Board finds that the AOJ made adequate attempts to obtain any additional personnel and service treatment records.  The appellant indicated that he received ongoing treatment from the Austin Travis County MHMR.  See VA Form 21-2142 dated August 2009; VA Form 21-2142 dated January 2014.  These post-service treatment records have been obtained.

In the Board's December 2013 remand, the AOJ was directed to contact the appellant to ask that he authorize VA to request medical records from any private medical providers who have treated him for his claimed psychiatric disorder and for VA to obtain any identified records after receiving such authorization.  The December 2013 remand also directed that the appellant be scheduled for a VA psychiatric examination.  

In January 2014, the AOJ sent the appellant a letter requesting that he identify any private physicians or hospitals pertaining to post-service treatment or examination of his claimed psychiatric disorder.  The appellant responded to this request and sent his VA Form 21-2142 authorization to VA in January 2014.  The records identified by the appellant were received by VA in February 2014 after a second request.

The appellant was also scheduled for a VA examination in conjunction with his claimed psychiatric disorder in March 2014.  The VA examiner reviewed the claims file, considered the appellant's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120-25 (2007).  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

During his March 2014 VA examination, the appellant noted that he has received treatment for his acquired psychiatric disorder since 1994 from different practitioners.  However, with the exception of the treatment he received from the Austin Travis County MHMR, the appellant did not provide any identifying information for the providers of this treatment in his January 2014 VA Form 21-2142.  Therefore, a remand to obtain any additional private medical records is unnecessary, as he has not authorized VA to request them despite the notice previously discussed.  The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted. See 38 C.F.R. § 3.159(c)(1).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 



II.  Law and Analysis

The appellant contends that he currently has an acquired psychiatric disorder, to include schizophrenia, as a result of his service in 1991.  See March 2010 NOD; December 2011 VA Form 9.  For the reasons and bases explained below, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

In order for a claimant to establish veteran status under 38 U.S.C.A. § 101(24)(B) based on aggravation in line of duty, the claimant must show that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA. See Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010) ("'aggravated' in section § 101(24)(B) carries the same definition as 'aggravated' in [38 U.S.C.A. § 1153] and, therefore, should include both elements of aggravation discussed in section 1153").

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins, 1 Vet. App. at 479 (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

In addition to the requirements for establishing service connection on a direct basis, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if they manifested to a compensable degree within a certain time from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption does not apply in this case, as only ACDUTRA service is shown.  38 U.S.C.A. § 1112; Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In conducting its analysis, the Board has carefully considered the appellant's lay statements attributing his current psychiatric symptoms to service.  The appellant is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir.2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed Cir. 2009) (determining that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

The evidence of record reflects that the appellant has been diagnosed with schizophrenia.  See March 2014 VA Examination at 1; February 2013 letter from private doctor; private treatment records dated June 2009 at 7.  As such, the appellant has demonstrated that he has a current disability.

In regards to the question of in-service occurrence, the appellant has asserted that he displayed symptoms of a psychiatric disorder in 1991, including delusions and auditory hallucinations.  See December 2011 VA Form 9.  However, his service treatment records do not show any evidence of a psychiatric disorder.  He was treated on multiple occasions during ACDUTRA for a small growth on his arm, pain and swelling in his little finger, knee pain, hemorrhoids, and a cold/sore throat.  However, he made no mention of any delusions or auditory hallucinations during these visits, and such symptoms were not noted by any of the examining clinicians. See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In addition, the appellant's contention that his disorder began in service is inconsistent with his other repeated statements that he was first diagnosed with schizophrenia in 1994 or 1995, which was more than one year after his period of ACDUTRA. See December 2011 VA Form 9; March 2013 VA Examination at 4.  Thus, the appellant has contradicted himself in his various statements regarding the onset of the disorder.  For these reasons, the Board finds that the appellant's reported history to be not credible.

In the alternative, the appellant has claimed that he was exposed to chemicals and ionizing radiation in service, which led to his current psychiatric disorder.  See March 2010 NOD; December 2011 VA Form 9.  The record shows that he had a military occupational specialty (MOS) of chemical operations specialist and that he completed 20 weeks of a course in Chemical Operations Specialist Training.  However, there is nothing in his service personnel records to confirm his claimed exposure to ionizing radiation.  His service treatment records also do not show any complaints or treatment that could be related to the claimed exposure.  Even assuming that the Appellant's assertions of his exposure to ionizing radiation and chemicals are competent and credible, the appellant's current psychiatric disorder of schizophrenia is not a condition that presumptively results from exposure to radiation. 38 C.F.R. § 3.311(b)(2).  Moreover, he has not submitted or identified any competent scientific or medical evidence that schizophrenia is a radiogenic disease or related to any claimed exposure.  38 C.F.R. § 3.311(b)(4).  Therefore, the Board finds that the appellant has not met the second element required for service connection, which is the existence of an in-service event, injury, or disease.

Furthermore, the Board finds that the most competent and probative evidence weighs against finding a nexus between any current psychiatric disorder and the appellant's period of ACDUTRA.  The record provides two medical opinions on the nexus element.  In March 2014, a VA examiner found that it was less likely than not that the appellant's current psychiatric disorder was related to his military service.  See March 2014 VA Examination at 7.  The appellant also submitted a February 2013 letter from his private doctor who stated that it is possible that the Appellant's current diagnosis of schizophrenia is related to his military service.  

In view of the conflicting medical opinions offered by the Appellant's private doctor and the March 2014 VA examiner, the Board must now evaluate which opinion is most probative in this appeal.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so).  In making this determination, the Board must consider whether the respective examiners were 1) fully informed of the pertinent factual premises (i.e., medical history) of the case; 2) provided a fully articulated opinion; and 3) supported that opinion with a detailed analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The private physician did not provide any indication that he was aware of the factual premise of the case, nor did he identify the evidence he used to make his conclusion.  He also did not provide any analysis or rationale.  Indeed, the physician did not state that the symptoms began in service or identify any disease, event, or injury to which a current diagnosis could be related.  Nor did he address the fact that the appellant's service treatment records were negative for any complaints, treatment, or diagnosis and that he was not treated or diagnosed for symptoms for several years thereafter.  Instead, he provided only a general statement.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).

Moreover, the private physician's opinion contains speculative language, as he stated, "It is possible that his illness is related to his service with the military."  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); see also 38 C.F.R. § 3.102 (finding of service connection may not be based on a resort to speculation or a remote possibility).  

In contrast, the VA examiner reviewed the claims file, including the service treatment records and the post-service treatment record, as well as the appellant's own reported history.  He also offered a rationale for the opinion reached that is supported by the evidence of record.  Indeed, the examiner specifically discussed the lack of documentation of a psychiatric disorder in the service treatment records and for several years thereafter. When he reviewed the claims file, it also contained the private physician's opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the march 2014 VA examiner who had the benefit and review of all pertinent medical records and who provided a thorough rationale supported by the record.

Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current schizophrenia, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  Moreover, even assuming the appellant's lay assertions regarding etiology were competent, the Board nevertheless finds the March 2014 VA examiner's opinion to be more probative, as it based on a review of the record and the examiner's knowledge, training, and expertise.  He provided a thorough rationale based on such knowledge, an examination, and his review of the claims file and medical history.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


